                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                        Civil No. 1:18-cv-00268-RJC

 CHRISTY RENEE WORLEY,                     )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )
                                           )                ORDER
 NANCY A. BERRYHILL,                       )
 Acting Commissioner of Social             )
 Security,                                 )
                                           )
        Defendant.                         )




       THIS MATTER comes before the Court on Plaintiff’s Unopposed Motion for

Voluntary Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(2), (Doc. No.

11).

       Based on the record before this Court, no objection by Defendant, and for

good cause shown, this matter is DISMISSED pursuant to Federal Rule of Civil

Procedure 41(a)(2). The Clerk of Court is directed to close this case.

       SO ORDERED.


                                   Signed: March 29, 2019
